

104 HR 3629 IH: Israel Sovereignty and Security Recognition Act
U.S. House of Representatives
2013-12-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3629IN THE HOUSE OF REPRESENTATIVESDecember 2, 2013Mr. Franks of Arizona (for himself, Mr. Gene Green of Texas, Mr. Lamborn, Mr. McIntyre, and Mr. Duncan of South Carolina) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo affirm United States recognition of Israel’s sovereignty, security, and legal right to its lands, and for other purposes.1.Short titleThis Act may be cited as the Israel Sovereignty and Security Recognition Act.2.FindingsCongress finds the following:(1)For more than 3,000 years, the Jewish People have maintained a continuous connection and presence in the Land of Israel and their eternal and indivisible capital city of Jerusalem.(2)In 1920, the legal title of the Jewish People to their homeland, including the present lands of the State of Israel, was affirmed and recognized under modern international law in the San Remo Resolution, and has not been subsequently abrogated by any binding legal instrumentality.(3)In 1922, the aforementioned act of international law was acknowledged by both chambers of the United States Congress via a joint resolution and signed by President Warren G. Harding.(4)In 1945, Article 80 of the United Nations charter recognized the continued validity of the rights granted to states or peoples which already existed under international instruments, including those of the Jewish People and their homeland.(5)On May 14, 1948, the Jewish national homeland declared its renewed independence and self-governance as the modern State of Israel, with the United States being the first country to offer recognition of Israel’s statehood.(6)From 1948 to 1967, Syria controlled the Golan Heights and used it as a military stronghold from which its troops routinely attacked Israeli civilians.(7)In 1967, the Golan Heights was restored to Israel after Israel was attacked by Syria during the conflict known as the Six Day War. Since then Israel has guaranteed the peace and safety of all who reside there.(8)The Golan Heights contains more than one-third of Israel’s water resources, and are vital and strategically indispensable to the security, well-being, and continued existence of the State of Israel, allowing Israel to detect and defend from infiltration, attacks, and hostilities that have historically originated and currently emanate from Syria.(9)From 1948 to 1967, Jerusalem was a divided city where persons of all faiths were precluded from freely worshiping or visiting their respective holy sites in the area controlled by Jordan.(10)In 1967, the city of Jerusalem was reunited after Israel was attacked by Jordan during the conflict known as the Six Day War. Since then Israel has guaranteed freedom of religion and full access to holy sites for people of all faiths.(11)Israel’s government and civil institutions, including the Knesset, the Bank of Israel, the Ministry of Foreign Affairs, the Prime Minister’s and President’s offices, and the Supreme Court, are all based in Jerusalem.(12)In 1990, Congress unanimously adopted Senate Concurrent Resolution 106, which declares that Congress strongly believes that Jerusalem must remain an undivided city in which the rights of every ethnic religious group are protected.(13)In 1995, Congress overwhelmingly approved the Jerusalem Embassy Act of 1995 (Public Law 104–45), requiring the establishment of the United States Embassy in Jerusalem by not later than May 31, 1999.(14)The United States Government maintains its embassy in the functioning capital of every country except in the State of Israel.(15)The United States Government owns property in Tel Aviv, where its embassy is presently located, that was acquired at a cost of $1.00 in 1957.(16)The United States Government maintains five Government locations in Jerusalem, totaling more than 40,000 square feet of building space and 14 acres of land.(17)The United States Government’s consular building located at 14 David Flusser Street in Jerusalem is an ideal location for the United States Embassy to Israel. The Department of State completed construction of the facility in 2010, and the six-acre site is under lease for 75 years.(18)Recognizing Israel’s sovereignty, security, and legal right to Jerusalem and the Golan Heights is consistent with the will of the overwhelming majority of Americans, and in this action the United States will send a much-needed signal of support for Israel, its security, and its rights under international law.3.Sense of CongressIt is the sense of Congress that—(1)the United States should recognize Israel’s sovereignty, security, and legal right to its lands, including the Golan Heights and the city of Jerusalem as the indivisible and eternal capital of the State of Israel;(2)transferring the United States Embassy from Tel Aviv to Jerusalem will send a much-needed signal of United States support for Israel, its security, and its rights under international law; and(3)the Secretary of State should—(A)without delay, transfer the United States Embassy in Tel Aviv, Israel, to 14 David Flusser Street, Jerusalem, Israel; and(B)take such actions as are necessary to either repurpose or sell at an appropriate market rate the United States Embassy in Tel Aviv, Israel, and, if the Embassy is sold, deposit in the Asset Management Account of the Department of State the proceeds from such sale.4.Amendment to the Jerusalem Embassy Act of 1995(a)RepealSubject to subsection (b), section 7 of the Jerusalem Embassy Act of 1995 (Public Law 104–45) is repealed.(b)Effective dateThe repeal specified in subsection (a) shall take effect on the date that is 30 days after the date of the enactment of this Act.